                            Case 2:20-cv-00141-GMN-BNW Document 4 Filed 01/27/20 Page 1 of 3


                      1     GARMAN TURNER GORDON LLP
                            ERIC R. OLSEN
                      2     Nevada Bar No. 3127
                            Email: eolsen@gtg.legal
                      3     650 White Drive, Suite 100
                            Las Vegas, Nevada 89119
                      4     Tel: (725) 777-3000
                            Fax: (725) 777-3112
                      5
                            Attorneys for Defendant MASSACHUSETTS MUTUAL
                      6     LIFE INSURANCE COMPANY

                      7
                                                         IN THE UNITED STATES DISTRICT COURT
                      8                                       FOR THE DISTRICT OF NEVADA
                      9

                    10                                            :
                            BRIAN DORNELLAS as Trustee of the :                                CIVIL ACTION
                    11      SHELLY COLLINS REVOCABLE LIVING :
                            TRUST,                                :                           No. 2:20-cv-0141-GMN-BNW
                    12                                            :
                                                 Plaintiff,       :                           State Court Case No. A-19-807438-C -
                    13                                            :
                            v.                                    :                           UNOPPOSED      MOTION                  FOR
                    14                                            :                           EXTENSION OF TIME
                            MASSACHUSETTS      MUTUAL       LIFE :
                    15      INSURANCE COMPANY; BRIGHTHOUSE :
                            LIFE INSURANCE COMPANY and DOES 1- 10 :
                    16      and ROE CORPORATIONS 1-10,            :
                                                                  :
                    17                           Defendants       :
                    18                 Defendants, Massachusetts Life Insurance Company and Brighthouse Life Insurance
                    19
                            Company, by and through their counsel of record, respectfully move for an extension of time to
                    20
                            respond to Plaintiff’s Complaint. In support of this motion, Defendants aver as follows:
                    21
                                       1.       This Motion is unopposed as Plaintiff’s counsel has consented to the requested
                    22

                    23      extension of time.1

                    24                 2.       Plaintiff filed his Complaint in the District Court of Clark County Nevada on

                    25      December 23, 2019. The Complaint was subsequently removed on January 21, 2020 and
                    26

                    27
                            1
                    28          See Declaration of Eric R Olsen, attached as Exhibit A.

Garman Turner Gordon
        LLP                                                                          1 of 3
 650 White Dr., Suite 100   110279990.1
Las Vegas, Nevada 89119
     (725) 777-3000
                            Case 2:20-cv-00141-GMN-BNW Document 4 Filed 01/27/20 Page 2 of 3


                      1     responses to the Complaint are due on or before January 28, 2020 pursuant to Federal Rule of

                      2     Civil Procedure 81 (c).
                      3
                                     3.      Undersigned counsel for the respective Defendants have been recently retained
                      4
                            and are continuing to review the pleadings and investigate Plaintiff’s allegations; therefore,
                      5
                            Defendants require an extension of time to respond to the Complaint.
                      6
                                     4.      This is the first request for an extension in this matter.
                      7

                      8              WHEREFORE, Defendants Massachusetts Life Insurance Company and Brighthouse

                      9     Life Insurance Company respectfully request the Court to grant this unopposed motion for an
                    10      extension of time.
                    11
                                     Dated this 27th day of January, 2020.
                    12
                            GARMAN TURNER GORDON LLP                                 LEWIS ROCA ROTHGERBER CHRISTIE
                    13                                                               LLP

                    14      /s/ Eric R. Olsen_____________________                   By: /s/ Nicole G. True
                            ERIC R. OLSEN
                            Nevada Bar No. 3127                                          Nicole G. True
                    15                                                                   201 East Washington Street, Suite 1200
                            650 White Drive, Suite 100
                    16      Las Vegas, Nevada 89119                                      Phoenix, Arizona 85004-2595
                                                                                         Telephone: (602) 262-5389
                    17      Attorneys for Defendant                                      E-mail:     ntrue@lrrc.com
                            MASSACHUSETTS MUTUAL LIFE
                    18      INSURANCE COMPANY                                        Attorneys for Defendant Brighthouse
                                                                                     Life Insurance Company
                    19

                    20

                    21       Defendants' motion for an extension of              IT IS SO ORDERED:
                             time (ECF No. 4) is GRANTED.
                    22
                             Defendants shall have an additional 30
                    23       days to respond to Plaintiff's complaint.
                                                                                 __________________________
                    24                                                           US DISTRICT COURT JUDGE
                                IT IS SO ORDERED
                    25                                                           Dated: ____________________
                                DATED: January 30, 2020
                    26

                    27          __________________________________________________
                                BRENDA WEKSLER
                    28          UNITED STATES MAGISTRATE JUDGE

Garman Turner Gordon
        LLP                                                                    2 of 3
 650 White Dr., Suite 100   110279990.1
Las Vegas, Nevada 89119
     (725) 777-3000
                            Case 2:20-cv-00141-GMN-BNW Document 4 Filed 01/27/20 Page 3 of 3


                      1                                      CERTIFICATE OF SERVICE

                      2              I hereby certify that on the 27th day of January, 2020, the foregoing UNOPPOSED

                      3     MOTION FOR EXTENSION OF TIME was submitted electronically for filing and/or service

                      4     on. Electronic service via e-mail of the foregoing document shall be made in accordance with

                      5     the E-Service List as follows:

                      6     David Liebrader, Esq.
                            601 S. Rancho Dr. STE. D 29
                      7     Las Vegas, NV 89106
                      8
                            Nicole G. True
                      9     Lewis Roca Rothgerber Christie LLP
                            201 East Washington Street, Suite 1200
                    10      Phoenix, Arizona 85004-2595
                            ntrue@lrrc.com
                    11
                                                                       /s/ CM Rowe
                    12                                                An employee of GARMAN TURNER GORDON

                    13

                    14

                    15      4849-4215-5185, v. 1

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Garman Turner Gordon
        LLP                                                            3 of 3
 650 White Dr., Suite 100   110279990.1
Las Vegas, Nevada 89119
     (725) 777-3000
